Title: To Thomas Jefferson from Caesar A. Rodney, 7 January 1803
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington Jany. 7. 1803.
          
          I have received your favor of the 31. ulto. & thank you most sincerely for your attention & liberality to our Seminary. I trust our exertions to revive it will be crowned with success. It is matter of real concern, that those places which have acquired celebrity, on the score of education should unfortunately be under the influence of false principles. Every honest mind must feel afflicted, when the situation of the institutions, in New-England Princeton & Caroline become the subjects of reflection. To behold at the head of those seminaries men opposed to the theory & practice of those principles which have cost so much blood & treasure, excites serious apprehensions. I trust this badge of Federalism will in time be destroyed. 
          Your late message has operated like an electric shock on our Opponents. It has paralised them so much that they have not yet, so far recovered, as to make an attack. It is unfortunate for them, that it is so securely mailed as to be invulnerable by their weapons. The little mist which their idle stories may have raised has vanished before the light of truth, & I beleive most firmly that the day star of Federalism has set to rise no more in this country. 
          It would be a great object to shorten the session of congress as much as possible, by dispatching business as speedily as the nature of the case will admit. It would render a seat, less inconvenient & save much time for those who cannot well afford it, & much expense to the Public. The Speaker must always have a good deal in his power on this head. I recollect the late Govr. Mifflin in his better days, when Speaker of the house of Rep: of Pena. used to press the business pending before them on the attention of that body. Mr. Macon possessing the same authority, & added to it, a knowledge of business ought I should suppose to urge on the business, especially when the modest merit of those on the floor prevents them assuming a task, to which I know so many of them are competent. With great esteem & sincere respect I remain Dr. Sir Yours affy.
          
            C. A. Rodney
          
        